Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                   May 18, 2015                             FILED IN
                                                                    1ST COURT OF APPEALS
                                                                      HOUSTON. TEXAS

Glerk
                                                                      MAY 2 6 2015
Court of Appeals of Texas, First District
301 Fannin Street                                                   CHRISTOPH^R/A^jPRINE
Houston, TX 77002-2066                                             CLERK.




        Re:   Chad Anthony Brown
              v. Texas
              No. 14-8777
              (Your No. 01-13-01039-CR, 01-13-01040-CR, 01-13-01041-CR)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-H ~£u\
                                          Scott S. Harris, Clerk